Citation Nr: 1821147	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for small airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant's claims file is currently under the jurisdiction of the Montgomery, Alabama RO.
 

FINDING OF FACT

On December 26, 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Montgomery, Alabama, that the appellant died in December 2017.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for bilateral eye disability at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for bilateral hearing loss at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for small airway disease at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits as to each issue has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of each issue on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of the issues on appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017). 



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for bilateral eye disability is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for small airway disease is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


